 

Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Conatus Pharmaceuticals Inc., a Delaware corporation (the “Company”), and Edward
F. Smith III, Ph.D., MBA, RAC (“Employee”), and shall be effective as of April
1, 20161 (the “Effective Date”).

WHEREAS, the Company desires to employ Employee, and Employee desires to accept
employment with the Company, on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1.Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

 

(a)Board.  “Board” means the Board of Directors of the Company.

 

(b)Cause.  “Cause” means any of the following:

(i) the commission of an act of fraud, embezzlement or dishonesty by Employee
that has a material adverse impact on the Company or any successor or affiliate
thereof;

(ii) a conviction of, or plea of “guilty” or “no contest” to, a felony by
Employee or any crime involving fraud, misappropriation, embezzlement or moral
turpitude;

(iii) any unauthorized use or disclosure by Employee of confidential information
or trade secrets of the Company or any successor or affiliate thereof that has a
material adverse impact on any such entity;

(iv) Employee’s gross negligence, insubordination or material violation of any
duty of loyalty to the Company or any other material misconduct on the part of
Employee;

(v)Employee’s ongoing and repeated failure or refusal to perform or neglect of
Employee’s duties as required by this Agreement, which failure, refusal or
neglect continues for fifteen (15) days following Employee’s receipt of written
notice from the Board or the Company’s Chief Executive Officer (the “CEO”)
stating with specificity the nature of such failure, refusal or neglect; or

(vi) Employee’s breach of any material provision of this Agreement;

provided, however, that prior to the determination that “Cause” under this
Section 1(b) has occurred, the Company shall (w) provide to Employee in writing,
in reasonable detail, the reasons for the determination that such “Cause”
exists, (x) other than with respect to clause (v) above which specifies the
applicable period of time for Employee to remedy his or her breach, afford
Employee a reasonable opportunity to remedy any such breach (if such breach is
capable of being remedied), (y) provide Employee an opportunity to be heard
prior to the final decision to terminate Employee’s employment hereunder for
such “Cause” and (z) make any decision that such “Cause” exists in good faith.

 

1 Effective Date will be date of commencement of employment.

 

--------------------------------------------------------------------------------

 

The foregoing definition shall not in any way preclude or restrict the right of
the Company or any successor or affiliate thereof to discharge or dismiss
Employee for any other acts or omissions, but such other acts or omissions shall
not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause.

(c)Change of Control.  “Change of Control” means and includes each of the
following:

(i)a transaction or series of transactions (other than an offering of common
stock of the Company to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules thereunder) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s securities outstanding immediately after such acquisition; or

(ii)during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in subsections
(i) or (iii) of this Section 1(c)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(iii)the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of a
merger, consolidation, reorganization, or business combination, a sale or other
disposition of all or substantially all of the Company’s assets, or the
acquisition of assets or stock of another entity, in each case, other than a
transaction

(A)which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least fifty percent
(50%) of the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(B)after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this subsection (iii) as beneficially owning fifty percent (50%)
or more of combined voting power of the Successor Entity solely as a result of
the voting power held in the Company prior to the consummation of the
transaction; or

 

2

--------------------------------------------------------------------------------

 

(iv)the Company’s stockholders approve a liquidation or dissolution of the
Company. 

For purposes of subsection (i) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of the
Company’s stockholders, and for purposes of subsection (iii) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of the Company’s stockholders.

Notwithstanding the foregoing, a transaction shall not constitute a “Change of
Control” if: (i) its sole purpose is to change the state of the Company’s
incorporation; (ii) its sole purpose is to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction; (iii) it constitutes
the Company’s initial public offering of its securities; or (iv) it is a
transaction effected primarily for the purpose of financing the Company with
cash (as determined by the Board in its discretion and without regard to whether
such transaction is effectuated by a merger, equity financing or otherwise).

 

(d)Code.  “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the Treasury Regulations and other guidance issued thereunder.

(e)Good Reason.  Employee’s resignation for “Good Reason” means Employee’s
resignation following the occurrence of any of the following events or
conditions without Employee’s written consent:

(i)a material diminution in Employee’s authority, duties or responsibilities;

(ii)a material diminution in Employee’s base compensation, except in connection
with a general reduction in the base compensation of the Company’s or any
successor’s or affiliate’s personnel with similar status and responsibilities;

(iii)a material change in the geographic location at which Employee must perform
his or her duties (and the Company and Employee agree that any requirement that
Employee be based at any place outside a 50-mile radius of his or her place of
employment as of the Effective Date, except for reasonably required travel on
the Company’s or any successor’s or affiliate’s business that is not materially
greater than such travel requirements prior to the Effective Date, shall be
considered a material change); or

(iv)any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to Employee under this
Agreement.

Notwithstanding the foregoing, Good Reason shall only exist if Employee shall
have provided the Company with written notice within ninety (90) days of the
initial occurrence of any of the foregoing events or conditions, and the Company
or any successor or affiliate fails to eliminate the conditions constituting
Good Reason within thirty (30) days after receipt of written notice of such
event or condition from Employee.  Employee’s termination by reason of
resignation from employment with the Company for Good Reason shall be treated as
involuntary.  Employee’s resignation from employment with the Company for “Good
Reason” must occur within twelve (12) months following the initial occurrence of
one of the foregoing events or conditions.  

 

 

3

--------------------------------------------------------------------------------

 

(f)Permanent Disability.  Employee’s “Permanent Disability” shall be deemed to
have occurred if Employee shall become physically or mentally incapacitated or
disabled or otherwise unable fully to discharge his or her duties hereunder for
a period of ninety (90) consecutive calendar days or for one hundred twenty
(120) calendar days in any one hundred eighty (180) calendar-day period.  The
existence of Employee’s Permanent Disability shall be determined by the Company
on the advice of a physician chosen by the Company and the Company reserves the
right to have the Employee examined by a physician chosen by the Company at the
Company’s expense. 

(g)Stock Awards.  “Stock Awards” means all stock options, restricted stock and
such other awards granted pursuant to the Company’s stock option and equity
incentive award plans or agreements and any shares of stock issued upon exercise
thereof.  

2.Employment Period.   During the term of Employee’s employment hereunder (the
“Employment Period”), Employee shall be considered an employee of the
Company.  The Company and Employee acknowledge that Employee’s employment during
the Employment Period will be at-will, as defined under applicable law, and that
Employee’s employment with the Company during the Employment Period may be
terminated by either party at any time for any or no reason, with or without
notice.  If Employee’s employment during the Employment Period terminates for
any reason, Employee shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided in this Agreement.  

3.Services to Be Rendered.  

(a)Duties and Responsibilities.  Employee shall serve as Senior Vice President
of Regulatory and Quality Assurance, of the Company.  In the performance of such
duties, Employee shall report directly to the CEO and shall be subject to the
direction of the CEO and to such limits upon Employee’s authority as the CEO may
from time to time impose.  In the event of the CEO’s incapacity or
unavailability, Employee shall be subject to the direction of the Board or its
designee.  Employee hereby consents to serve as an officer and/or director of
the Company or any subsidiary or affiliate thereof without any additional salary
or compensation, if so requested by the Board or the CEO.  Employee’s primary
place of work shall be the Company’s facility in San Diego, California, or such
other location within San Diego County as may be designated by the Board or the
CEO from time to time.  Employee shall also render services at such other places
within or outside the United States as the Board or the CEO may direct from time
to time.  Employee shall be subject to and comply with the policies and
procedures generally applicable to employees of the Company to the extent the
same are not inconsistent with any term of this Agreement.

(b)Exclusive Services.  Employee shall be employed by the Company on a full-time
basis.  Employee shall at all times faithfully, industriously and to the best of
his or her ability, experience and talent perform to the satisfaction of the
Board and the CEO all of the duties that may be assigned to Employee hereunder
and shall devote substantially all of his or her productive time and efforts to
the performance of such duties.  

4.Compensation and Benefits During Employment Period.  During the Employment
Period, the Company shall pay or provide, as the case may be, to Employee the
compensation and other benefits and rights set forth in this Section 4.

(a)Base Salary.  The Company shall pay to Employee a base salary of $300,000 per
year, payable in accordance with the Company’s usual pay practices (and in any
event no less frequently than bi-monthly).  Employee’s base salary shall be
subject to review annually by and at the sole discretion of the Board or its
designee.

 

4

--------------------------------------------------------------------------------

 

(b)Annual Bonus.  Employee shall be eligible to earn, for each fiscal year of
the Company ending during the Employment Period, an annual cash performance
bonus (an “Annual Bonus”) based on Employee’s and/or the Company’s attainment of
objective financial or other operating criteria established by the Board or its
designee.  Upon full attainment of the aforementioned criteria, as determined by
the Board or its designee, the Annual Bonus will be equal to thirty-five percent
(35%) of Employee’s then-current base salary actually paid for such fiscal
year.  The Annual Bonus shall be paid to Employee by the Company between January
1st and March 15th of the calendar year following the end of the fiscal year to
which such Annual Bonus relates.  Employee’s receipt of an Annual Bonus shall be
conditioned on Employee’s continued employment with the Company on the date such
Annual Bonus is paid.  The Annual Bonus shall be pro-rated for any partial
fiscal year during the Employment Period.  As of the Effective Date, the
Company’s fiscal year ends on December 31.  In the event of any change to the
Company’s fiscal year, the aforementioned financial or other operating criteria
established by the Board or its designee for purposes of determining Employee’s
Annual Bonus shall be adjusted in a manner mutually agreeable to the Company and
Employee so as not to disadvantage either party. 

(c)Benefits.  Employee shall be entitled to participate in benefits under the
Company’s benefit plans and arrangements, including, without limitation, any
employee benefit plan or arrangement made available in the future by the Company
to its senior executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. The
Company shall have the right to amend or delete any such benefit plan or
arrangement made available by the Company to its senior executives and not
otherwise specifically provided for herein.  The Company’s failure to continue
provide Employee with benefits substantially equivalent (in terms of benefit
levels and/or reward opportunities) to those provided to Employee under each
material employee benefit plan, program and practice of the Company as in effect
immediately prior to the Effective Date, except in connection with a general
reduction in the benefits of the Company’s or any successor’s or affiliate’s
personnel with similar status and responsibilities, shall constitute a material
breach of this Agreement by the Company.

(d)Expenses.  The Company shall reimburse Employee for reasonable out-of-pocket
business expenses incurred in connection with the performance of his or her
duties hereunder, subject to (i) such policies as the Company may from time to
time establish, (ii) Employee furnishing the Company with evidence in the form
of receipts satisfactory to the Company substantiating the claimed expenditures,
(iii) Employee receiving advance approval from the CEO in the case of expenses
for travel outside of North America, and (iv) Employee receiving advance
approval from the CEO in the case of expenses (or a series of related expenses)
in excess of $10,000.  Any amounts payable under this Section 4(d) shall be made
in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall be
paid on or before the last day of Employee’s taxable year following the taxable
year in which Employee incurred the expenses.  The amounts provided under this
Section 4(d) during any taxable year of Employee’s will not affect such amounts
provided in any other taxable year of Employee’s, and Employee’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.

(e)Paid Time Off; Vacation.  Employee shall be entitled to such periods of paid
time off (“PTO”) each year as provided under the Company’s PTO policy and as
otherwise provided for senior executive officers; provided that Employee shall
be entitled to at least three (3) weeks paid vacation per year.

 

5

--------------------------------------------------------------------------------

 

(f)Stock Awards.   

(i)As soon as practicable following the Effective Date and subject to approval
by the Board or its Compensation Committee, Employee will be granted a stock
option under the Company’s 2013 Incentive Award Plan (the “Plan”) to purchase
100,000 shares of the Company’s common stock, with an exercise price per share
equal to the per share fair market value of the Company’s common stock on the
date of grant as determined under the Plan (the “Initial Option”).  The Initial
Option will vest with respect to twenty-five percent (25%) of the total number
of shares of the Company's common stock subject to the Initial Option on the
first anniversary of the Effective Date, and with respect to one-forty-eighth
(1/48) of the total number of shares of the Company's common stock subject to
the Initial Option on the last day of each one-month period of Employee's
service to the Company thereafter, subject to accelerated vesting as provided in
Section 4(g) below.  The Initial Option will be subject to the terms and
conditions of the Plan and the form of stock option agreement thereunder.  

(ii)Employee shall be entitled to participate in any equity or other employee
benefit plan that is generally available to senior executive officers, as
distinguished from general management, of the Company.  Except as otherwise
provided in this Agreement, Employee’s participation in and benefits under any
such plan shall be on the terms and subject to the conditions specified in the
governing document of the particular plan.

(g)Acceleration of Vesting of Stock Awards.  

(i)The vesting and/or exercisability of fifty percent (50%) of the then-unvested
and outstanding portion of each of Employee's Stock Awards shall be
automatically accelerated on the date of a Change of Control, and the remaining
fifty percent (50%) of the then-unvested and outstanding portion of each of
Employee's Stock Awards shall vest and/or become exercisable on the first to
occur of (A) the first anniversary of the Change of Control or (B) the date of
Employee’s termination of employment by the Company without Cause or by Employee
for Good Reason.

(ii)Subject to Section 5(c), if Employee’s employment is terminated by the
Company without Cause or by Employee for Good Reason, the vesting and/or
exercisability of each of Employee’s outstanding Stock Awards shall be
automatically accelerated on the date of termination as to the number of Stock
Awards that would vest over the twelve (12) month period following the date of
termination had Employee remained continuously employed by the Company during
such period.

(iii)The foregoing provisions are hereby deemed to be a part of each Stock Award
and to supersede any less favorable provision in any agreement or plan regarding
such Stock Award.

 

(h)

Relocation.  

(i)The Company expects Employee to relocate his principal place of residence
from Walnut Creek, California to the San Diego, California metropolitan area on
or before June 30, 2016.  In furtherance of Employee’s relocation, the Company
shall pay for or reimburse Employee in accordance with the Company’s written
expense reimbursement policies and procedures for Employee’s reasonable
relocation expenses, including the movement of Employee’s reasonable household
goods and automobiles (but excluding extraordinary or unusual moving costs such
as boat, recreational vehicle, playground equipment), house hunting trips to San
Diego for Employee, his spouse and his dependent children, reimbursement for
transportation

 

6

--------------------------------------------------------------------------------

 

for Employee, his spouse and his dependent children from Walnut Creek,
California to San Diego, California, and temporary housing in the San Diego,
California area until June 30, 2016 (or, if earlier, Employee’s relocation)
(collectively, the “Relocation Reimbursement”).  In no event will the Relocation
Reimbursement include realtor costs incurred by Employee in connection with the
purchase of Employee’s residence in San Diego California or the sale of
Employee’s residence in Walnut Creek, California. 

(ii)In addition, the Company shall pay to Employee a tax gross-up (the “Tax
Gross-Up”) for any federal and state income and employment taxes Employee is
required to pay resulting from the Relocation Reimbursement and from the Tax
Gross-Up, which Tax Gross-Up shall be paid in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(v).  The Relocation Reimbursement and any Tax
Gross-Up shall be subject to an aggregate cap of $20,000.  All amounts eligible
for the Relocation Reimbursement must be incurred by and paid to Employee during
the term of his employment with the Company.  The Relocation Reimbursement and
the Tax Gross-Up shall be paid to Employee within thirty (30) days following the
Company’s receipt of a written request for such reimbursement, but subject to
receipt by the Company of supporting receipts and/or documentation and/or
receipts in form and substance reasonably acceptable to the Company.  If
Employee voluntarily terminates his employment without Good Reason or his
employment is terminated for Cause prior to the first anniversary of the
Effective Date, Employee shall repay to the Company a pro rata portion of the
Relocation Reimbursement and any Tax Gross-Up based on the number of days
elapsed in the one-year period ending on the first anniversary of the Effective
Date.  The Company will have the right to offset such amounts against any
compensation otherwise payable to Employee on the date of Employee’s termination
of employment.

5.Termination of Employment Period and Severance.  Employee shall be entitled to
receive benefits upon termination of the Employment Period only as set forth in
this Section 5.

(a)Termination Without Cause or For Good Reason.  If Employee’s employment is
terminated by the Company without Cause or by Employee for Good Reason, Employee
shall be entitled to receive, in lieu of any severance benefits to which
Employee may otherwise be entitled under any severance plan or program of the
Company, the benefits provided below:

(i)the Company shall pay to Employee his or her fully earned but unpaid base
salary, when due, through the date of termination at the rate then in effect,
accrued but unused PTO, plus all other amounts or benefits to which Employee is
entitled under any compensation, retirement or benefit plan or practice of the
Company at the time of termination in accordance with the terms of such plans or
practices;

(ii)subject to Sections 5(c), 5(g) and 5(h) and Employee’s continuing compliance
with Section 6, Employee shall be entitled to receive Employee’s monthly base
salary as in effect immediately prior to the date of termination for the twelve
(12) month period following the date of termination, payable in a lump sum no
later than sixty (60) days following the date of Employee’s termination of
employment; and

 

7

--------------------------------------------------------------------------------

 

(iii)subject to Sections 5(c), 5(g) and 5(h) and Employee’s continuing
compliance with Section 6, for the period beginning on the date of termination
and ending on the date which is twelve (12) full months following the date of
termination (or, if earlier, the date on which the applicable continuation
period under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) expires) (the “COBRA Coverage Period”), the Company shall pay
for and provide to Employee and his or her eligible dependents who were covered
under the Company’s health insurance plans immediately prior to the date of
termination with healthcare insurance benefits substantially similar to those
provided to Employee and his or her eligible dependents immediately prior to the
date of termination.  If any of the Company’s health benefits are self-funded as
of the date of termination, or if the Company cannot provide the foregoing
benefits in a manner that is exempt from or otherwise compliant with applicable
law (including, without limitation, Section 409A of the Code and Section 2716 of
the Public Health Service Act), instead of providing continued health insurance
benefits as set forth above, the Company shall instead pay to Employee an amount
equal to the monthly plan premium payment for Employee and his or her eligible
dependents who were covered under the Company’s health plans as of the date of
termination (calculated by reference to Employee’s premiums as of the date of
termination) as currently taxable compensation in substantially equal monthly
installments over the COBRA Coverage Period (or the remaining portion
thereof).   

(b)Termination for Cause, Voluntary Resignation Without Good Reason, Death or
Permanent Disability.  If Employee’s employment is terminated by the Company for
Cause, by Employee without Good Reason or as a result of Employee’s death or
Permanent Disability, the Company shall not have any other or further
obligations to Employee (or his or her estate) under this Agreement (including
any financial obligations) except that Employee (or his or her estate) shall be
entitled to receive (i) Employee’s fully earned but unpaid base salary, through
the date of termination at the rate then in effect, (ii) all accrued but unused
PTO, and (iii) all other amounts or benefits to which Employee is entitled under
any compensation, retirement or benefit plan or practice of the Company at the
time of termination in accordance with the terms of such plans or practices,
including, without limitation, any continuation of benefits required by COBRA or
applicable law.  In addition, if Employee’s employment is terminated by the
Company for Cause, by Employee without Good Reason or as a result of Employee’s
death or Permanent Disability, all vesting of Employee’s unvested Stock Awards
previously granted to him or her by the Company shall cease and none of such
unvested Stock Awards shall be exercisable following the date of such
termination.  The foregoing shall be in addition to, and not in lieu of, any and
all other rights and remedies which may be available to the Company under the
circumstances, whether at law or in equity.

(c)Release.  As a condition to Employee’s receipt of any post-termination
benefits pursuant to Sections 4(g)(i), 4(g)(ii) or 5(a) above, on or prior to
the sixtieth (60th) day following the date of Employee’s termination of
employment, Employee shall have executed and delivered a Release (the “Release”)
in a form reasonably acceptable to the Company and any applicable revocation
period applicable to such Release shall have expired.  Such Release shall
specifically relate to all of Employee’s rights and claims in existence at the
time of such execution, including any claims related to Employee’s employment by
the Company and his or her termination of employment, and shall exclude any
continuing obligations the Company may have to Employee following the date of
termination under this Agreement or any other agreement providing for
obligations to survive Employee’s termination of employment.  In the event the
Release does not become effective within the sixty (60) day period following the
date of Employee's termination of employment, Employee shall not be entitled to
any of the aforesaid post-termination benefits.

 

8

--------------------------------------------------------------------------------

 

(d)Exclusive Remedy.  Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Employee’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Employee’s employment shall cease upon such termination.  In
the event of a termination of Employee’s employment with the Company, Employee’s
sole remedy shall be to receive the payments and benefits described in this
Section 5.  In addition, Employee acknowledges and agrees that he or she is not
entitled to any reimbursement by the Company for any taxes payable by Employee
as a result of the payments and benefits received by Employee pursuant to this
Section 5, including, without limitation, any excise tax imposed by Section 4999
of the Code.  Any payments made to Employee under this Section 5 shall be
inclusive of any amounts or benefits to which Employee may be entitled pursuant
to the Worker Adjustment and Retraining Notification Act, 29 U.S.C. Sections
2101 et seq., and the Department of Labor regulations thereunder, or any similar
state statute. 

(e)No Mitigation.  Employee shall not be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 5 be
reduced by any compensation earned by Employee as the result of employment by
another employer or self-employment or by retirement benefits; provided,
however, that loans, advances or other amounts owed by Employee to the Company
may be offset by the Company against amounts payable to Employee under this
Section 5; provided, further, that, as provided in Section 5(a), Employee’s
right to continued healthcare and life insurance benefits following his or her
termination of employment will terminate on the date on which the applicable
continuation period under COBRA expires.    

(f)Return of the Company’s Property.  If Employee’s employment is terminated for
any reason, the Company shall have the right, at its option, to require Employee
to vacate his or her offices prior to or on the effective date of termination
and to cease all activities on the Company’s behalf.  Upon the termination of
his or her employment in any manner, as a condition to the Employee’s receipt of
any post-termination benefits described in this Agreement, Employee shall
immediately surrender to the Company all lists, books and records of, or in
connection with, the Company’s business, and all other property belonging to the
Company, it being distinctly understood that all such lists, books and records,
and other documents, are the property of the Company.  Employee shall deliver to
the Company a signed statement certifying compliance with this Section 5(f)
prior to the receipt of any post-termination benefits described in this
Agreement.

(g)Short-Term Deferral.  This Agreement is not intended to provide for any
deferral of compensation subject to Section 409A of the Code, and, accordingly,
the severance payment payable under Section 5(a)(ii) shall be paid no later than
the later of:  (i) the fifteenth (15th) day of the third month following
Employee's first taxable year in which such severance benefit is no longer
subject to a substantial risk of forfeiture, and (ii) the fifteenth (15th) day
of the third month following the first taxable year of the Company in which such
severance benefit is no longer subject to a substantial risk of forfeiture, as
determined in accordance with Section 409A of the Code and any Treasury
Regulations and other guidance issued thereunder.  To the extent applicable,
this Agreement shall be interpreted in accordance with the applicable exemptions
from Section 409A of the Code.

(h)Payment Delay.  Notwithstanding anything herein to the contrary, to the
extent any payments to Employee pursuant to Section 5(a)(ii) are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then
(i) no amount shall be payable pursuant to such section unless Employee’s
termination of employment constitutes a “separation from service” with the
Company (as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto) (a “Separation from Service”), and (ii) if
Employee, at the time of his or her Separation from Service, is determined by
the Company to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code and the Company determines that delayed
commencement of any portion of the termination benefits

 

9

--------------------------------------------------------------------------------

 

payable to Employee pursuant to this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code (any such
delayed commencement, a “Payment Delay”), then such portion of Employee’s
termination benefits described in Section 5(a)(ii) shall not be provided to
Employee prior to the earlier of (A) the expiration of the six-month period
measured from the date of Employee’s Separation from Service, (B) the date of
Employee’s death or (C) such earlier date as is permitted under Section
409A.  Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i)
deferral period, all payments deferred pursuant to a Payment Delay shall be paid
in a lump sum to Employee within thirty (30) days following such expiration, and
any remaining payments due under the Agreement shall be paid as otherwise
provided herein.  The determination of whether Employee is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his or her Separation from Service shall made by the Company in accordance with
the terms of Section 409A of the Code and applicable guidance thereunder
(including without limitation Treasury Regulation Section 1.409A-1(i) and any
successor provision thereto). 

(i)Interpretation.  To the extent the payments and benefits under this Agreement
are subject to Section 409A of the Code, this Agreement shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder (and any applicable transition relief under Section 409A of the
Code).  To the extent that any provision of this Agreement is ambiguous as to
its compliance with Section 409A of the Code, the provision shall be read in
such a manner that no payments payable under this Agreement shall be subject to
an "additional tax" as defined in Section 409A(a)(1)(B) of the Code.  Each
series of installment payments made under this Agreement is hereby designated as
a series of "separate payments" within the meaning of Section 409A of the
Code.  

6.Certain Covenants.

 

(a)Noncompetition.  Except as may otherwise be approved by the Board, during the
Employment Period, Employee shall not have any ownership interest (of record or
beneficial) in, or perform services as an employee, salesman, consultant,
officer or director of, or otherwise aid or assist in any manner, any firm,
corporation, partnership, proprietorship or other business that engages in any
county, city or part thereof in the United States and/or any foreign country in
a business which competes directly or indirectly (as determined by the Board)
with the Company’s business in such county, city or part thereof, so long as the
Company, or any successor in interest of the Company to the business and
goodwill of the Company, remains engaged in such business in such county, city
or part thereof or continues to solicit customers or potential customers
therein; provided, however, that Employee may own, directly or indirectly,
solely as an investment, securities of any entity if Employee (x) is not a
controlling person of, or a member of a group which controls, such entity; or
(y) does not, directly or indirectly, own ten percent (10%) or more of any class
of securities of any such entity.  Subject to the terms of the Proprietary
Information and Inventions Agreement referred to in Section 6(b), nothing in
this Agreement shall preclude Employee from devoting time to personal and family
investments or serving on community and civic boards, or participating in
industry associations, provided such activities do not interfere with his or her
duties to the Company, as determined in good faith by the CEO.  Employee agrees
that he or she will not join any boards, other than community and civic boards
(which do not interfere with his or her duties to the Company), without the
prior approval of the CEO.

(b)Confidential Information.  Employee and the Company have entered into the
Company’s standard proprietary information and inventions agreement (the
“Proprietary Information and Inventions Agreement”).  Employee agrees to perform
each and every obligation of Employee therein contained.

 

10

--------------------------------------------------------------------------------

 

(c)Solicitation of Employees.  Employee shall not during the Employment Period
and for the applicable severance period for which Employee receives severance
benefits following any termination hereof pursuant to Section 5(a) above (the
“Restricted Period”), directly or indirectly, solicit or encourage to leave the
employment of the Company or any of its affiliates, any employee of the Company
or any of its affiliates. 

(d)Solicitation of Consultants.  Employee shall not during the Employment Period
and for the Restricted Period, directly or indirectly, hire, solicit or
encourage to cease work with the Company or any of its affiliates any consultant
then under contract with the Company or any of its affiliates within one year of
the termination of such consultant’s engagement by the Company or any of its
affiliates.

(e)Rights and Remedies Upon Breach.  If Employee breaches or threatens to commit
a breach of any of the provisions of this Section 6 (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

(i)Specific Performance.  The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security or to prove any amount of actual
damage or that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide
adequate remedy to the Company;

(ii)Accounting and Indemnification.  The right and remedy to require Employee
(i) to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by Employee
or any associated party deriving such benefits as a result of any such breach of
the Restrictive Covenants; and (ii) to indemnify the Company against any other
losses, damages (including special and consequential damages), costs and
expenses, including actual attorneys’ fees and court costs, which may be
incurred by them and which result from or arise out of any such breach or
threatened breach of the Restrictive Covenants; and

(iii)Termination of Severance Payments.   In the event Employee breaches any of
the provisions of this Section 6, the Company shall be entitled to immediately
cease all payments under Section 5(a) above.

(f)Severability of Covenants/Blue Pencilling.  If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.  If any
court determines that any of the Restrictive Covenants, or any part thereof, are
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.  Employee hereby waives any and all right to attack the
validity of the Restrictive Covenants on the grounds of the breadth of their
geographic scope or the length of their term.

 

11

--------------------------------------------------------------------------------

 

(g)Enforceability in Jurisdictions.  The Company and Employee intend to and do
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of such covenants.  If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the Company and Employee that such determination not bar or in
any way affect the right of the Company to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, severable into diverse and independent covenants. 

(h)Whistleblower Provision.  Nothing herein shall be construed to prohibit
Employee from communicating directly with, cooperating with, or providing
information to, any government regulator, including, but not limited to, the
U.S. Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice.

(i)Definitions.  For purposes of this Section 6, the term “Company” means not
only Conatus Pharmaceuticals Inc., but also any company, partnership or entity
which, directly or indirectly, controls, is controlled by or is under common
control with Conatus Pharmaceuticals Inc.

7.Insurance; Indemnification.  The Company shall have the right to take out
life, health, accident, “key-man” or other insurance covering Employee, in the
name of the Company and at the Company’s expense in any amount deemed
appropriate by the Company.  Employee shall assist the Company in obtaining such
insurance, including, without limitation, submitting to any required
examinations and providing information and data required by insurance
companies.  Employee will be provided with indemnification against third party
claims related to his or her work for the Company as required by Delaware
law.  The Company shall provide Employee with directors and officers liability
insurance coverage at least as favorable as that which the Company may maintain
from time to time for other executive officers.

8.Arbitration.  Any dispute, claim or controversy based on, arising out of or
relating to this Agreement, or the breach thereof, including questions regarding
the arbitrability of a particular dispute, shall be settled by final and binding
arbitration in San Diego, California, before a single neutral arbitrator in
accordance with the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction.  The
Rules may be found online at www.adr.org.  Arbitration may be compelled pursuant
to the California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.).  If
the parties are unable to agree upon an arbitrator, one shall be appointed by
the AAA in accordance with its Rules.  Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; however, Employee and the Company agree that, to the extent
permitted by law, the arbitrator may, in his or her discretion, award reasonable
attorneys’ fees to the prevailing party; provided, further, that the prevailing
party shall be reimbursed for such fees, costs and expenses within forty-five
(45) days following any such award; provided, further, that the parties’
obligations pursuant to the provisos set forth above shall terminate on the
tenth (10th) anniversary of the date of Employee’s termination of
employment.  Other costs of the arbitration, including the cost of any record or
transcripts of the arbitration, AAA’s administrative fees, the fee of the
arbitrator, and all other fees and costs, shall be borne by the Company.  This
Section 8 is intended to be the exclusive method for resolving any and all
claims by the parties against each other for payment of damages under this
Agreement, or relating to Employee's employment; provided, however, that
Employee shall retain the right to file administrative charges with or seek
relief through any government agency of competent jurisdiction, and to
participate in any government investigation, including but not limited to (i)
claims for workers’ compensation, state disability insurance or unemployment
insurance; (ii) claims for unpaid

 

12

--------------------------------------------------------------------------------

 

wages or waiting time penalties brought before the California Division of Labor
Standards Enforcement; provided, however, that any appeal from an award or from
denial of an award of wages and/or waiting time penalties shall be arbitrated
pursuant to the terms of this Agreement; and (iii) claims for administrative
relief from the United States Equal Employment Opportunity Commission and/or the
California Department of Fair Employment and Housing (or any similar agency in
any applicable jurisdiction other than California); provided, further, that
Employee shall not be entitled to obtain any monetary relief through such
agencies other than workers’ compensation benefits or unemployment insurance
benefits.  This Agreement shall not limit either party’s right to obtain any
provisional remedy, including, without limitation, injunctive or similar relief,
from any court of competent jurisdiction as may be necessary to protect their
rights and interests pending the outcome of arbitration, including without
limitation injunctive relief, in any court of competent jurisdiction pursuant to
California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction.  Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration.  Both Employee and the
Company expressly waive their right to a jury trial to the extent permitted by
applicable law. 

9.Miscellaneous.

(a)Modification; Prior Claims.  This Agreement and the Employee Proprietary
Information and Inventions Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter, including without
limitation, any offer letter between Employee and the Company, and may be
modified only by a written instrument duly executed by each party.  No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.

 

(b)Assignment; Assumption by Successor.  The rights of the Company under this
Agreement may, without the consent of Employee, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company.  The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder.  As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.

(c)Survival.  The covenants, agreements, representations and warranties
contained in or made in Sections 4, 5, 6, 8 and 9 of this Agreement shall
survive any termination of this Agreement.

(d)Third‑Party Beneficiaries.  This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

(e)Waiver.  The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

(f)Section Headings.  The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

 

13

--------------------------------------------------------------------------------

 

(g)Notices.  All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to: 

If to the Company or the Board:

Conatus Pharmaceuticals Inc.

16745 West Bernardo Drive, Suite 200

San Diego, California 92127

Attention:  Secretary

If to Employee:

Edward F. Smith III, Ph.D., MBA, RAC

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address.  In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter.  Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

(h)Severability.  All Sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein.

(i)Governing Law and Venue.  This Agreement is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof.  Except as provided in Sections 6 and 8,
any suit brought hereon shall be brought in the state or federal courts sitting
in San Diego, California, the parties hereto hereby waiving any claim or defense
that such forum is not convenient or proper.  Each party hereby agrees that any
such court shall have in personam jurisdiction over it and consents to service
of process in any manner authorized by California law.

(j)Non-transferability of Interest.  None of the rights of Employee to receive
any form of compensation payable pursuant to this Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Employee.  Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Employee to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

(k)Gender.  Where the context so requires, the use of the masculine gender shall
include the feminine and/or neuter genders and the singular shall include the
plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association.

(l)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

 

14

--------------------------------------------------------------------------------

 

(m)Construction.  The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto.  Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof. 

(n)Withholding and other Deductions.  All compensation payable to Employee
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above. 

 

CONATUS PHARMACEUTICALS INC.

 

 

 

By:

 

/s/ Steven J. Mento, Ph.D.

Name:

 

Steven J. Mento, Ph.D.

Title:

 

President and CEO

 

 

 

 

 

/s/ Edward F. Smith III, Ph.D., MBA, RAC

 

 

Edward F. Smith III, Ph.D., MBA, RAC

 

 

16